OPINION ON THE MERITS
Wiltkout, P. J.
Appellants filed their action in ejectment against appellees. Appellees filed their an*690swer to the complaint and also what is designated as a' cross-complaint to quiet title to the real estate involved.
The cause was submitted to the court for trial. At the conclusion of appellants’ evidence, the court, upon motion of appellees, entered a finding and judgment against appellants upon their complaint. Further evidence was heard and after having the matter under advisement for a few months, the court entered judgment in favor of appellees on their cross-complaint.
.Appellants filed a motion for new trial following each of such judgments. Appeals from both judgments have been consolidated for briefing.
Appellees have not filed a brief in support of the judgments in their favor. Appellants’ brief, in our. opinion, makes an apparent or prima facie showing of. error.
The questions presented by appellants are. of such a nature that, in our opinion, we should not pass upon them in the absence of a brief from appellees.
For the reasons stated in Meadows v. Hickman (1947), 225 Ind. 146, 73 N. E. 2d 343; Associates Investment Co. v. Snyder (1949), 119 Ind. App. 20, 83 N. E. 2d 622; and City of Connersville v. Adams (1951), 121 Ind. App. 353, 98 N. E. 2d 230, and upon the authority of those cases, the judgments are reversed and cause remanded with instruction to grant appellants a new trial on all issues in this case, including those presented by the complaint and the cross-complaint.
Bowen, C. J., dissents with opinion.